Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 09/28/2022.
Claims 1, 3, 11, and 12 have been amended. 
Amendments to claims 1 and 12, both being independent.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, under 35 USC 101, have been fully considered, however, the examiner respectfully disagrees. Applicant argues the claims are not directed to an abstract idea, however, the examiner respectfully disagrees. The claimed steps do not improve electronic transaction message processing technology nor any technology. Rather, when taking out all the computer elements from the claimed invention, the claims merely recite applying the abstract idea in a computer environment to automate the process without significantly more. Performing tokenized transactions based on consumer approval message is merely a business relation. At most, the claimed elements describe an improvement to an abstract business relationship; however, an improvement to an abstract idea is still abstract. All the steps in the claims can be performed by the human mind and are non-technical steps. For example, when taking out all the additional elements out of the claims, the claims merely recite 
receiving a transaction message corresponding to a transaction associated with a primary account number of a payment card of a consumer, the transaction message including the primary account number; 
determining that the transaction message is an ISO 8583 message type indicator (MTI) 0100 authorization request message; 
based on the determination, extracting the primary account number from the ISO 8583 message type indicator (MTI) 0100 authorization request message; 
matching the primary account number to the payment card associated with a transaction alert service account of the consumer; 
based on the matching, transmitting a transaction alert message to a consumer, the transaction alert message including a request that the consumer respond to the transaction alert message approving the transaction; 
in response to the request, receiving an approval response to the transaction alert message from the consumer; 
after receipt of the approval response, determining that a card associated with the primary account holder participates in tokenization; 
based on the determination, transmitting a token request message to the card issuer associated with the primary account number; after transmitting the token request message, generating a token associated with the primary account number; 
after generating the token, creating token-to-primary account number mapping data, which includes an association mapping between the token and the primary account number; 
storing the token-to-primary account number mapping table; 
transmitting the token, and receiving a second ISO 8583 message type indication (MTI) 0100 authorization request message for the transaction, the second ISO 8583 message type indicator (MTI) 0100 authorization request message including the token in place of the primary account number. 
Accordingly, the claimed steps can be performed mentally using a human mind with pen and paper. The processor is not required to perform the above disclosed steps other than to merely automate the process. The claims at issue do not require any nonconventional computer, processor, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There is nothing, for example, in the pending claims to suggest that the claimed “processor” and the merchant and consumer “device” suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in automating the reduction of fraudulent transactions using tokenization, for which a computer is used as a tool in its ordinary capacity. All the steps can be performed in the human mind and the additional elements are none distinct. Accordingly, the claims are ineligible under the first prong since they are directed to abstract ideas without significantly more.
Unlike SRI Int’l ,Inc. v. Cisco System, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) the claimed invention does not detect suspicious activity by using network monitors and analyzing network packets nor prevent the normal, expected operation of a conventional computer network. Unlike McRO, the claimed process does not improve the technology of generating the animated 3-D model, nor does the claimed process use a combined order of specific rules that render information into a specific format that is then used and applied to create desired results. Routing of transaction messages between parties of the transaction and the consumer according to specific routing parameters are not specific steps for processing electronic payment transaction information to improve transaction processing technology by maximizing the security of transaction processing. The claims do not improve transaction processing or the routing of transaction messages. Unlike Enfish, the present claims are not limited to rules with specific characteristics, as mentioned above, at most, the claims disclose an improvement to business relations; however, an improvement to the business process is still abstract. 
Applicant’s arguments, see pages 14-22, filed 09/28/2022, with respect to art rejections under 35 USC 102/103 have been fully considered and are persuasive. The art rejections of the claims have been withdrawn. 

Claim Objections
Claims 1 & 12 objected to because of the following informalities: The term “ISO” is not spelled out the first time it is depicted. It should spell out “International Standards Organization” (ISO) and then the ISO abbreviation may follow thereafter.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims fall within at least one of the four categories of patent eligible subject matter (process), as claim 1 is directed to a computer-implemented method performed by a payment card network system server, said method comprising a series of steps; claim 12 is directed to a token/alert service system comprising a series of steps. Therefore, the claims are directed to a statutory category.
Independent claim 1 recites: 
receiving an electronic transaction message from a merchant, the electronic transaction message corresponding to a transaction associated with a primary account number of a payment card of a consumer, the electronic transaction message including the primary account number; 
determining that the electronic transaction message is an ISO 8583 message type indicator (MTI) 0100 authorization request message; 
based on the determination, extracting the primary account number from the ISO 8583 message type indicator (MTI) 0100 authorization request message;
matching the primary account number to the payment card associated with a transaction alert service account of the consumer;
based on the matching, transmitting a transaction alert message to the consumer, the transaction alert message including a request that the consumer respond to the transaction alert message approving the transaction;
in response to the request, receiving an approval response to the transaction alert message from the consumer;
after receipt of the approval response, determining that a card issuer associated with the primary account holder participates in tokenization;
based on the determination, transmitting a token request message to the card issuer associated with the primary account number;
after transmitting the token request message, generating a token associated with the primary account number;
after generating the token, creating token-to-primary account number mapping data, which includes an association mapping between the token and the primary account number; 
storing the token-to-primary account number mapping data in a data mapping table written to a database;
transmitting the token to the merchant; and
receiving from the merchant, a second ISO 8583 message type indicator (MTI) 0100 authorization request message for the transaction, the second ISO 8583 message type indicator (MTI) 0100 authorization request message including the token in place of the primary account number. 
These claim elements are considered to be abstract ideas because they are directed to mental process which includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and certain methods of organizing human activity relating to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Accordingly, these claims recite an abstract idea. Claim 12 similarly interpreted.
The judicial exception is not integrated into a practical application because the additional elements as seen in claim 1 including a “payment card network system server”, “point-of-sale device”, and “consumer computing device”, and claim 12 including a “point-of-sale device”, “consumer computing device”, “server” and “database” are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data i.e. receiving data, analyzing data and transmitting data. The additional elements describe how to generally “apply” the judicial exception in a computer environment to automate the process and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving and transmitting data are well-understood, routine and conventional computer functions. The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
The dependent claims 2-11 and 13-20 give further detail about the type of transactions, the transaction details, notification messages, and the electronic transaction messages. These processes are similar to the abstract idea noted in the independent claims because they further extend the details provided in the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/24/2022